Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 24, 2021

                                      No. 04-21-00046-CV

       IN RE Brad LARSEN, Rent Werx LLC D/B/A Larsen Properties and Leah Larsen,
                                     Relators

                                 Original Mandamus Proceeding

                                         ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Lori I. Valenzuela, Justice

          Relators have filed a petition for writ of mandamus. This court believes a serious
 question concerning the mandamus relief sought requires further consideration. See TEX. R.
 APP. P. 52.8(b). The respondent and the real party in interest may file a response to the petition
 in this court no later than March 11, 2021. Any such response must conform to Texas Rule of
 Appellate Procedure 52.4. Relators’ motion for temporary stay is granted pending final
 disposition of this proceeding.

           It is so ORDERED on February 24, 2021.

                                                                       PER CURIAM




           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court